DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
On  request for reconsideration 12/3/2021, Applicant filed a request for reconsideration under the AFCP 2.0 program. The request is proper and the application has been reconsidered under the AFCP 2.0 program (see PTO-2323 form attached to this Office Action).
The after-final amendment filed with the AFCP 2.0 request has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jianke Kang (Reg. No. 72,445) on 12/13/2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 1, insert the word --An-- before “ultrasonic probe”.
In claim 1, line 7, insert the word --fluidly-- between “hole” and communicating.
Reasons for Allowance and Examiner Remarks
Claims 1-5, 7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Within the context of an ultrasonic probe comprising: a housing; an acoustic module disposed in the housing, and configured to transmit an ultrasonic signal to an object and receive an echo signal reflected from the object; an electronic circuit, comprising a heating element, disposed in the housing and electrically connected to the acoustic module to drive the acoustic module; a hole communicating an outside of the housing with the electronic circuit so that the electronic circuit is cooled by air outside the housing; a sealing member configured to seal a space between the housing and the heating element to prevent the moisture from the outside the housing from penetrating into an inside of the housing through the hole; and a heat dissipating member disposed on one surface of the heating element to extend a heat dissipating area of the electronic circuit as recited in claim 1, the prior art of record does not teach or reasonably suggest that a hole fluidly communicating an outside of the housing with the electronic circuit so that the electronic circuity is cooled by air outside the housing, wherein a portion of the housing is bent toward the inside of the housing to define the hole, and the heat dissipating member is accommodated inside the hole.
Kelly, Jr. et al., US 5,961,465 (hereinafter “Kelly”) teaches an ultrasound probe (see Figs. 2a and 2b) comprising:
a housing (transducer housing 10, Figs. 2a and 2b);
an acoustic module (collectively the acoustic crystal 12, acoustic lens 14, and acoustic backing 16, Figs. 2a and 2b; “an ultrasound transducer”, col.1, ~line 49) see Figs. 2a and 2b which illustrate the acoustic module in the housing; “[a] housing contains the ultrasound transducer” col. 1, ~lines 55-56), and configured to transmit an ultrasonic signal to an object and received an echo signal reflected from the object (“an ultrasound transducer operable to generate and receive ultrasonic energy”, col. 1, ~lines 49-50);
an electronic circuit (integrated circuits 22, Figs. 2a and 2b), comprising a heating element (integrated circuits 22 can be considered a heating element because they generate heat: “Without proper levels of applied cooling, the heat generated by integrated circuits 22 will cause an unacceptable rise in the temperature of transducer housing 10. Accordingly, as shown in the following FIGS., the invention incorporates one or more active cooling features into transducer housing 10 to enable dissipation of internally generated heat.” col. 2, line 65 – col. 3, line 3), disposed in the housing (see Figs. 2a and 2b which illustrate the integrated circuits 22 as being disposed within the transducer housing 10) and electrically connected to the acoustic module (via flexible circuit carriers 18 and 20, Figs. 2a and 2b) to drive the acoustic module (implied by col. 2, lines 51-64);
a hole (apertures 36 and exit tubes 38, Figs. 2a and 2b) communicating an outside of the housing with the electronic circuit (via heat exchanger 30, Figs. 2a and 2b) so that the electronic circuit is cooled by air outside the housing (see col. 3, lines 4-26); and
a heat dissipating member (heat exchanger 30, Figs. 2a and 2b) disposed on one surface of the heating element to extend a heat dissipating area of the electronic circuit (“Referring to FIGS. 2a and 2b, to remove heat that is generated by integrated circuits 22, a high thermal conductivity heat exchanger 30 is mounted, either in direct contact with the upper surfaces of integrated circuits 22 or coupled thereto via a thermally transmissive grease. Heat exchanger 30 incorporates a hollow interior 32, wherein plural heat dissipating fins are positioned. A gaseous coolant tube 34 is coupled to one extremity of each of heat exchangers 30 and provides a flow of cooling air thereto. Gaseous coolant tubes 34 are preferably incorporated into cable 24 and either (i) receive a flow of cooling air from an externally positioned blower (not shown) or (ii) receive a flow of air that has been drawn into transducer housing through cooling openings integral thereto, by a remote suction action applied to coolant tubes 34.” col. 3, lines 4-18). 
While the apertures 36 and exit tubes 38 of Kelly can be considered to communicate an outside of transducer housing 10 with integrated circuits 22 in the sense that heat can transfer from integrated circuits 22 through the apertures 36 and exit tubes 38 to the outside of the housing, the hole of Kelly is not considered to fluidly communicate the outside of the housing with the integrated circuits 22 so that the integrated circuits 22 is cooled by air outside the housing because the heat exchanger 30 blocks air from outside the housing from contacting the integrated circuits 22.
Lee et al., WO2015/147355A1 (hereinafter “Lee”) (cited in the IDS dated 5/2/2019) teaches a housing (20 and 50), an electronic circuit (61), a dissipating member (30 and 40), and a hole wherein a portion of the housing is bent toward the inside of the housing to define the hole, wherein the heat dissipating member is accommodated inside the hole.



    PNG
    media_image3.png
    950
    342
    media_image3.png
    Greyscale


However, Lee does not teach that the hole fluidly communicates an outside of the housing with the electronic circuit so that the electronic circuit is cooled by air outside the housing; on the contrary, it appears that the heat dissipating member and the cable blocks the hole, thereby preventing fluid communication between the outside of the housing with the inside of the housing so that the electronic circuit is cooled by air outside the housing.
fluidly communicating” limitation as claimed, it is not precisely clear whether a portion of the housing is bent toward the inside of the housing to define the hole, let alone whether the heat dissipating member 30 is accommodated inside the hole.

    PNG
    media_image4.png
    851
    396
    media_image4.png
    Greyscale

Kim et al., WO 2015/129938 A1 (hereinafter “Kim”) (cited in the IDS dated 5/2/2019) holes for fluid communication, wherein portions of the housing is bent toward the inside of the hosing to define the holes.

    PNG
    media_image5.png
    447
    659
    media_image5.png
    Greyscale

However, Kim does not teach that the heat dissipating member is accommodated inside the hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that support for the examiner’s amendment is drawn from the Fig. 6 which clearly illustrates that holes 192 fluidly communicating an outside of housing 160 with an electronic circuit (heating element 171; it is noted that the term “heating element” as used in the Application would be understood as portions of the electronic circuit that generate heat such as a CPU or beamformer, ¶ [0072] of the pre-grant publication); i.e., it is clear from Fig. 6 that fluid such as air from outside the housing can enter holes 192 and contact heating element 171.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793